Citation Nr: 1601788	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  10-05 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2015.  In September 2013, a hearing was held before a decision review officer (DRO).  

In October 2014, the RO issued a rating decision granting degenerative joint disease of the right knee as 10 percent disabling effective May 20, 2007.  In March 2015, the RO issued a rating decision granting right knee scar as noncompensable effective September 1, 2009.  The Veteran filed a statement in April 2015 expressing his disagreement with these decisions.  Generally, the filing of an NOD places a matter into appellate status, requiring the Board to remand for issuance of a statement of the case (SOC).  See 38 C.F.R. § 3.103(f), 19.9(c) (2014).   However, effective from March 24, 2015, VA will only accept an expression of dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (AOJ) as a Notice of Disagreement (NOD) if it is submitted on a standardized form provided by VA for the purpose of appealing the decision, in cases where such a form is provided.  See 38 C.F.R. § 20.201 (from March 24, 2015); also 79 Fed. Reg. 57698; VA Form 21-0958, "NOTICE OF DISAGREEMENT."  Because the earlier letter filed by the Veteran cannot constitute a valid NOD, the matter is not presently in appellate status before the Board and the Board can take no further action on the matter.  See 38 C.F.R. § 20.201(a) (as amended September 25, 2014); see also 38 C.F.R. § 19.9(c) (2015).  The Board informs the Veteran that if he is dissatisfied with the October 2014 and March 2015 determinations, he must file a NOD on a standardized form provided by VA for the purpose of appealing the decision.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision, in a December 2015 written statement, the Veteran withdrew the issue of entitlement to service connection for bilateral hearing loss.

2.  Since September 5, 2007, the Veteran's service-connected disabilities have precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for an award of TDIU have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdraw of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran, in his December 2015 written statement, advised that he wished to withdraw his appeal for service connection for bilateral hearing loss.  Accordingly, he has withdrawn the appeal as to this issue and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue and it is dismissed.

II.  TDIU

The Veteran indicated at his December 2015 Board hearing that the grant of a TDIU effective September 5, 2007 would satisfy his appeal as to this issue, and the Board herein grants.  In light of the fully favorable determination in this case, no discussion of compliance with VA's duty notify and assist is necessary.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015). 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356   (1991) (considering veteran's master degree in education and his part-time work as a tutor).

The Veteran's service-connected disabilities consist of diabetic nephropathy, posttraumatic stress disorder (PTSD), diabetes mellitus, type II, peripheral neuropathy of the bilateral lower and upper extremities, arthritis right and left knee, hypertension, optic neuritis of the right eye, peripheral neuropathy of femoral nerve bilateral lower extremities, erectile dysfunction, right knee scar, and erectile dysfunction scar, for a combined rating of 80 percent from April 40, 2007, 90 percent from April 1, 2010, and 100 percent from April 11, 2012.  Thus, the Veteran has met the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with these disabilities is of such nature and severity as to preclude substantially gainful employment.  

The Board notes that the Social Security Administration (SSA) found that the Veteran has been disabled, or unable to engage in any substantial gainful activity by reason of physical impairment, since December 29, 2004.  An October 2006 disability determination by the SSA lists osteoarthritis of the knees and neck as a primary diagnosis and diabetic neuropathy as a secondary diagnosis.  The Board notes that consideration may not be given to the impairment caused by the nonservice-connected neck disability when determining whether an individual veteran is entitled to a TDIU.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran asserts that he is entitled to a TDIU based on his service-connected disabilities.  He reports being a welder with General Electric (GE) for over 19 years.  He then worked as an assembler, building and assembling gas turbine agents until October 31, 2005.  The Veteran's educational background includes a high school degree and technical school specializing in welding.  

He testified that his PTSD causes increased social isolation.  He further reported limitations in his capacity to perform physical work due to his bilateral knee pain and bilateral upper and lower extremities neuropathy.  Specifically, he testified that if he uses his hands for a long period of time, he loses the ability to hold things.  Tr. at 9.  VA treatment records document complaints of blurred vision due to his service-connected diabetes.  He testified that he is unable to perform sedentary or physical work due to his eye disability.  Further, he reported that he requires assistance in order to operate a computer.  The record shows that the Veteran has never had primarily sedentary employment as the Veteran's training and employment has been in welding.

The evidence of record indicates that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his combined service-connected disabilities.  The Board has no reason to doubt or question the veracity of the positive evidence of record, including the Veteran's testimony.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  
Thus, in light of the physical nature of the Veteran's prior positions with GE, and in consideration of his various service-connected physical disabilities affecting his ability to work, particularly his knees and neuropathy which cause significant impact on his physical abilities, as well as any social impact his PTSD may have on his ability to maintain employment and work relationships, the Board finds that the Veteran is entitled to a TDIU effective September 5, 2007.  


ORDER

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.

Effective September 5, 2007, entitlement to a TDIU is granted, subject to the law and regulations governing payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


